NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR SANCHEZ-REYES, AKA Oscar                  No.    15-73247
Corral Reyes,
                                                Agency No. A205-721-332
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**


Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Oscar Sanchez-Reyes, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying asylum, withholding of removal, and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a

continuance and review de novo questions of law. Ahmed v. Holder, 569 F.3d
1009, 1012 (9th Cir. 2009). We review for abuse of discretion the agency’s

particularly serious crime determination and review for substantial evidence the

denial of CAT relief. Konou v. Holder, 750 F.3d 1120, 1124, 1127 (9th Cir. 2014).

We deny the petition for review.

      The agency did not err in declining to discuss all of the factors when

determining Sanchez-Reyes had not rebutted the presumption that his conviction

was a particularly serious crime, where Matter of Y-L- mandates that each of six

factors be met before any further analysis is conducted. See 23 I. & N. Dec. 270,

276-77 (“[o]nly if all of these criteria were demonstrated by an alien would it be

appropriate to consider whether other, more unusual circumstances . . . might

justify departure from the default interpretation” (emphasis in original)). To the

extent Sanchez-Reyes challenges the agency’s determination that his conviction

under California Health and Safety Code § 11352(a) is a particularly serious crime,

we cannot consider his contentions, where the agency cited to and applied the

correct standard to the proper evidence. See Avendano-Hernandez v. Lynch, 800
F.3d 1072, 1077 (9th Cir. 2015) (court’s review is limited to whether the agency

relied on the appropriate factors and proper evidence; the court may not reweigh


                                          2                                    15-73247
the evidence and reach its own determination). Accordingly, the agency did not err

in denying Sanchez-Reyes’ applications for asylum and withholding of removal.

See 8 U.S.C. §1158(b)(2)(A)(ii) (asylum is not available to aliens who have been

convicted of a particularly serious crime); 8 U.S.C. § 1231(b)(3)(B)(ii) (same for

withholding of removal).

      Because the particularly serious crime determination is dispositive, we need

not reach Sanchez-Reyes’ contentions regarding his membership in a particular

social group. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      Substantial evidence supports the agency’s denial of CAT relief, where

Sanchez-Reyes failed to demonstrate it is more likely than not that he would be

tortured upon returning to Mexico by or with the acquiescence of the Mexican

government. See 8 C.F.R. § 1208.16(c)(2); Delgado-Ortiz v. Holder, 600 F.3d
1148, 1152 (9th Cir. 2010) (alien has the burden to establish it is more likely than

not he would be tortured if removed).

      The agency did not err or abuse its discretion in denying Sanchez-Reyes’

request for a third continuance to seek post-conviction relief in state court and for

his wife to pursue a U Visa, where success on either of those outside proceedings

was speculative. See Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011) (IJ not

required to grant a continuance based on speculation); see also Matter of Sanchez

Sosa, 25 I. & N. Dec. 807, 812-13 (BIA 2012) (discussing factors in determining


                                          3                                    15-73247
whether to grant a continuance that relate particularly to a U visa, including

likelihood of success).

      Under the circumstances in this case, the BIA did not err in declining to

address Sanchez-Reyes’ contentions regarding voluntary departure, where the

record does not show he sought this relief.

      PETITION FOR REVIEW DENIED.




                                          4                                      15-73247